—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered December 10, 1996, convicting him of assault in the second degree, assault in the third degree (two counts), criminal possession of a weapon in the fourth degree, endangering the welfare of a child (two counts), and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court correctly denied his request for an intoxication charge (see, People v Gaines, 83 NY2d 925). Santucci, J. P., Joy, Friedmann and Goldstein, JJ., concur.